      Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 1 of 12




                         UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF COLUMBIA

 CARL BARNES, et al.,

                Plaintiffs,
                                                Civil Action No. 06-0315 (RCL)
                    v.

 THE DISTRICT OF COLUMBIA,

               Defendant.


      In response to the Court’s order of August 1, 2019, Dkt. 519, Plaintiffs’

counsel submits the following declaration.

                         DECLARATION OF BARRETT S. LITT

   1. I am an attorney duly licensed in the State of California, and a partner in

      the law firm of Kaye, McLane, Bednarski and Litt in Pasadena, California. I

      was admitted Pro Hac Vice as a counsel of record in the instant action.

   2. Individual claimants who submitted a timely claim form were advised in

      writing by the Claims Administrator whether or not the claim had been

      accepted or rejected after validation by the D.C. Department of Corrections.

   3. The formula for determining the amount of each payment was set out in

      detail in ¶10 of the Class and Settlement Notice which was distributed by

      mail to identified potential class members. They were potential because, only

      after a claim was submitted and their jacket reviewed by the independent

      auditors retained for that purpose under the settlement was it determined

      that they were actual class members.

                                          1
  Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 2 of 12




4. Additionally, the notice was posted on the Claims Administrator’s web site,

   and was available in both English and Spanish. A copy of this notice is

   attached hereto as Ex. A.

5. After several inquiries from Mr. Marcus Levi Brown concerning the status of

   his payment, my office began an investigation into the circumstances of his

   concerns which revealed the following:

   (a) A representative of the Claims Administrator’s office advised that Mr

      Brown has an approved claim, and that his check had been mailed on May

      22, 2019 to the address given by Mr. Brown. He further advised that the

      check sent to Mr. Brown had not been returned by the post office, nor had

      it been cashed.

   (b) Several telephone calls were placed by my office to the administrative

      office and the mail room at Jessup Correctional Institution in Jessup,

      Maryland where Mr. Brown is housed. According to the prison records

      and mail room logs, no evidence exists that Mr. Brown’s check had ever

      been received by that institution.

   (c) Under the assumption that Mr. Brown’s check was lost in the mails,

      inquiries began of the Claims Administrator as to the steps necessary to

      have this check re-issued. We were advised that the first step to get this

      accomplished would be to verify Mr. Brown’s Social Security number.

   (d) Since we had no document in our files with the necessary number, the



                                      2
Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 3 of 12




   claims representative of the Attorney General’s office was contacted and

   asked for the number appearing for Mr. Brown in their database. The

   Social Security number provided by the AG’s office did not match the

   number on Mr. Brown’s claim form. Nothing further could be done until

   this conflict had been resolved.

(e) After several unsuccessful attempts to reach Mr. Brown by phone, or to

   leave a message for him to call my office, a letter explaining the status of

   his payment was sent to him on July 24, 2019. A copy of that letter is

   attached hereto as Ex. B. Mr. Brown called the office on August 6 to give

   us his correct Social Security number, which was one digit different from

   that given by the AG’s office.

(f) The number given by Mr. Brown was promptly forwarded to the Claims

   Administrator. This number was deemed to be correct and was verified as

   accurate by the Social Security Administration on August 27, 2019.

   Consequently, on September 5 a check is being issued payable to Marcus

   L. Brown in the amount of $2,633.52. This check will be sent overnight to

   my office to be delivered via priority mail to Mr. Brown.




                                      3
      Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 4 of 12




    I declare under penalty of perjury that the foregoing is true and correct to the

best of my knowledge and belief.

    Executed on the 2nd day of September, 2019 at Pasadena, California


                                              /s/ Barrett S. Litt__________________
                                              BARRETT S. LITT, Pro Hac Vice
                                              Kaye, McLane, Bednarski & Litt
                                              975 East Green Street.
                                              Pasadena, CA 91106
                                              Phone (626) 844-7660
                                              Fax (626) 844-7670
                                              Email: blitt@kmbllaw.com
                                        Counsel for Named Plaintiffs and the Classes




                                          4
Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 5 of 12




                                                      Exhibit A
Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 6 of 12
Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 7 of 12
Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 8 of 12
Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 9 of 12
Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 10 of 12




                                                       Exhibit B
Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 11 of 12
Case 1:06-cv-00315-RCL Document 520-1 Filed 08/31/19 Page 12 of 12
